DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 1-12, 14-29 are currently pending.   
Priority:  This application is a CON of 15/528,475 (05/19/2017, now US 10519192)
15/528,475 is a 371 of PCT/GB2015/053614 (11/26/2015)
and claims foreign priority to UNITED KINGDOM 1421071 (11/27/2014).
Election/Restrictions
Applicant previously elected without traverse of Group I, claims 1-27, in the reply filed on 11/18/2020.  
Applicant also elected the following species: 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

where according to generic claim 1, X is Formula 2 or 3, R1 is OH, R2 and R3 are H; Z is –NH-; M is -CH2CH2-dimethyl-[(4-vinylphenyl)methyl]ammonium chloride;  stated as reading on pending claims: 1-6, 9-10, 12-13, 16-25, and 27.  
As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the elected species only, and claims not reading on the elected species are held withdrawn.  MPEP 803.02; Ex parte Ohsaka, 2 USPQ2d 1460, 1461 (Bd. Pat. App. lnt. 1987).  Accordingly claims 7, 8, 11, 14, 15, 26 are withdrawn.
Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection through amendment, the amended Markush-type claim will be reexamined to the extent necessary to determine patentability of the Markush-type claim.  See MPEP 803.02.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-10, 12, 16-25, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koivukorpi et al. (Journal of Molecular Structure 889 (2008), p. 211–216).
The prior art teaches the following compound 6 (p. 214):

    PNG
    media_image2.png
    115
    224
    media_image2.png
    Greyscale
 		
    PNG
    media_image3.png
    208
    284
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

which anticipates the claims.
X is bile salt of Formula 2/3
	R1, R3, R3 are OH
Z is a covalent linker of NH-CH2CH2
M is Formula 5 where R4, R5 are CH3 and R6 is CH2CH=CH2 (alkenyl).
	Applicant amended the claims in a manner that avoids the cited compound.  This rejection is withdrawn.
NEW CLAIM REJECTIONS NECESSITATED BY AMENDMENT
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-10, 12, 16-25, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koivukorpi et al. (Journal of Molecular Structure 875 (2008), p. 63-67).
The prior art teaches the following compound 6 (p. 64):


    PNG
    media_image5.png
    155
    729
    media_image5.png
    Greyscale

which anticipates the claims.
X is bile salt of Formula 2/3
	R1, R3, R3 are OH
Z is a covalent linker of NH-CH2CH2
M is Formula 5 where R4, R5 are CH3 and R6 is aryl.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9-10, 12, 16-25, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Abel-Santos et al. (US 20140045808) and Sorg et al. (US20110280847) in view of Mukhopadhyay et al. (CURRENT SCIENCE, VOL. 87, NO. 12, 25 DECEMBER 2004, p. 1666-1683), Carmona et al. (Anti-Infective Agents in Medicinal Chemistry, 2006, 5, 33-54), and Savage et al. (Exp. Opin. Invest. Drugs (2000) 9(2), p. 263-272). 
Instant claim 1 is to a genus of compounds of Formula 1: X-Z-M, where X is a bile salt of Formula 2:

    PNG
    media_image6.png
    235
    317
    media_image6.png
    Greyscale
;
where Z is a linker; and M is a Formula 5: 
	
    PNG
    media_image7.png
    205
    154
    media_image7.png
    Greyscale

where R4 and R5 are alkyl, and R6 is aryl; or in the case of claim 29 M is -N+(CH3)2(CH2CH3) with utility for treating Clostridium difficile.
Abel-Santos teaches the following in claim 1:
	
    PNG
    media_image8.png
    373
    420
    media_image8.png
    Greyscale

and the following species:

    PNG
    media_image9.png
    732
    973
    media_image9.png
    Greyscale

Abel-Santo teaches the specific compound CamSA has the following structure of T15:

    PNG
    media_image10.png
    238
    439
    media_image10.png
    Greyscale

which differs from the instant claims in the M group M is 3-benzensulfonic acid.  Abel-Santos also teaches and claims compounds including the following (Fig. 9; claim 8; [0058]-[0071]):

    PNG
    media_image11.png
    183
    669
    media_image11.png
    Greyscale

with the sidechain as:

    PNG
    media_image12.png
    18
    167
    media_image12.png
    Greyscale

which is a quaternary ammonium salt.
Similarly, Sorg teaches in claim 30:

    PNG
    media_image13.png
    660
    431
    media_image13.png
    Greyscale

which also differs from the instant claims by the M group.
Savage reviews cholic acid derivatives as antimicrobials such as in Figures 2, 3, and 4(shown below):

    PNG
    media_image14.png
    282
    280
    media_image14.png
    Greyscale

where the C-24 group (head group) is varied to optimize antimicrobial activity.  Savage concludes that “increasing the number of appropriately positioned positive charges on the steroid antimicrobials” to increase effectiveness (p. 270).  
Carmona on page 43 describes bile acid antimicrobials shown in Fig. 9 with cationic head groups which increases in activity with the number of amino groups.  Carmona also describes the cholic and salt antimicrobials (p. 45):

    PNG
    media_image15.png
    268
    434
    media_image15.png
    Greyscale
	  
    PNG
    media_image16.png
    126
    167
    media_image16.png
    Greyscale
.
Mukhopadhyay teaches the antibiotic nature of bile acid analogues and a “series of cholanic-acid derivatives, and showed that the cationic bile salts (Figure 5) are potent in accelerating bacterial swelling” (p. 1672)

    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale

	One of ordinary skill in the art following the combined teaching of the above art would have had a reasonable expectation that cholic acid / bile acid derivatives are effective as antimicrobials including against C. Difficile with the C-24 head group being providing a point of optimization with the guidance of a cationic groups.  One of ordinary skill in the art would have reasonably considered combining the cholic acid derivative with a cation such as Carmona’s salt 7 which was also shown as effective as an antimicrobial (Carmona p. 43) and because such antimicrobial compounds were well known in the art.  One of ordinary skill in the art would have a reasonable expectation of success in the combination because both were shown as effective individually and suggests their combination.  MPEP 2144.06: "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). 
	Similarly, one of ordinary skill in the art would have readily considered alternate modifications on the compounds shown above including homologs of Mukhopadhyay where a variable chain length of the alkyl groups on the ammonium would be expected to possess similar activity.  MPEP 2144.09:  A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In rePayne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In rePapesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In reDillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990). … homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.  In this case, one of ordinary skill in the art would have expected the addition of a -CH2- group to the alkylammonium methyl group would result in the same utility.  Therefore, the claims are rejection as prima facie obvious.
Conclusion
The claims are not in condition for allowance.  


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639                                                                                                                                                                                            April 29, 2022 05:58 pm